Gray, C. J.
The intention of the testator, as expressed in his will, appears to us to have been that the residue of his estate should be divided equally among all his brothers and sisters; that the share of every one of- them, not living at the time of the division, should be divided equally among his or her children; and that the death of his sister Almina, to whom he gave a life estate in this residue, should fix the time at which the distribution should, be made. It follows that her children, as well as the children of his brother and of his sister who died before him, are each entitled as a class to one fourth of the residue, and the surviving brother to the other fourth. Decree accordingly.